J-A22004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN CIFERNI,                                      IN THE SUPERIOR COURT
                                                                 OF
                                                            PENNSYLVANIA
                             Appellant

                        v.

    CAROLYN CIFERNI,

                             Appellee                      No. 574 EDA 2018


                 Appeal from the Order Entered January 12, 2018
                In the Court of Common Pleas of Delaware County
                     Domestic Relations at No(s): 2007-01131
                             PACSES No. 711109200


BEFORE: BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED DECEMBER 12, 2018

        John Ciferni (Father) appeals from the January 12, 2018 order that

reduced the child support arrearages to zero dollars owed by Carolyn Ciferni

(Mother) to Father for the period between May 20, 2007 to May 21, 2009,

when Mother was incarcerated.1 Following our review, we affirm.

        Father raises the following issues for our review:

        1. Was it error on the part of the [t]rial [c]ourt to fail to take into
           consideration that [Mother], at the time of the [h]earing, had
           income      and     assets     awarded       in     the      parties’
           [d]ivorce/[e]quitable [d]istribution [h]earing which were more
           than sufficient to pay a child support obligation while [Mother]
           was incarcerated[?]

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   Mother has not filed a responsive brief.
J-A22004-18


       2. Was it an abuse of discretion on the part of the [t]rial [c]ourt
          in determining that marital assets, that were in the custody of
          the [d]ivorce [c]ourt while [Mother] was incarcerated, were not
          foreseeable assets in spite of the fact that the parties in [c]ourt
          had held the issue of incarceration arrears in abeyance until
          the divorce action was concluded[?]

Father’s brief at 5.

              Initially, we note that our standard of review over the
       modification of a child support award is well settled. A trial court’s
       decision regarding the modification of a child support award will
       not be overturned absent an abuse of discretion, namely, an
       unreasonable exercise of judgment or a misapplication of the law.
       See Schoenfeld v. Marsh, 418 Pa. Super. 469, 614 A.2d 733,
       736 (Pa. Super. 1992). An award of support, once in effect, may
       be modified via petition at any time, provided that the petitioning
       party demonstrates a material and substantial change in their
       circumstances warranting a modification. See 23 Pa.C.S.[] §
       4352(a); see also Pa.R.C.P. 1910.19. The burden of
       demonstrating a “material and substantial change” rests with the
       moving party, and the determination of whether such change has
       occurred in the circumstances of the moving party rests within the
       trial court’s discretion. See Bowser v. Blom, 569 Pa. 609, 807
       A.2d 830 (2002).

Plunkard v. McConnell, 962 A.2d 1227, 1229 (Pa. Super. 2008).

       We have reviewed the certified record, Father’s brief, the applicable law,

and the thorough opinion authored by the Honorable Dominic F. Pileggi of the

Court of Common Pleas of Delaware County, dated April 25, 2018.                 We

conclude that Judge Pileggi’s extensive, well-reasoned opinion correctly

disposes of the issues that have been raised by Father. Accordingly, we adopt

Judge Pileggi’s opinion as our own and affirm the order on appeal on that

basis.2
____________________________________________


2We direct the parties to attach a copy of the trial court’s opinion in the event
of further proceedings.

                                           -2-
J-A22004-18



     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/18




                          -3-
Circulated 11/19/2018 02:51 PM